191 Peachtree Street Suite 3300 Atlanta, GA 30303 February 26, 2010 VIA EDGAR Securities and Exchange Commission 100 F Street, NE Washington, DC 20549 Re:Post Effective Amendment No. 4 to the Registration Statement on Form N-1A filed December 8, 2009 for the Presidio Global Multi-Strategy Fund (the “Fund”), a series of the Starboard Investment Trust (File Nos. 333-159484 and 811-22298) (“Amendment”) Ladies and Gentlemen: On behalf of our client, Starboard Investment Trust (the “Trust”), below please find the Trust’s responses to the oral comments of Mr. Kevin Rupert, Examiner, Division of Investment Management, regarding the Amendment provided in a telephone conversation on February 4, 2010.Per Mr. Rupert’s request, his comments and the Trust’s responses to the comments are provided below.We have also enclosed herewith for filing, in electronic format, on behalf of the Trust, pursuant to:(1) the Securities Act of 1933, as amended; (2) the Investment Company Act of 1940, as amended; and (3) Regulation S-T, Post-Effective Amendment No. 7 to the Registration Statement of the Trust (“PEA No. 7”).PEA No. 7 incorporates the Trust’s responses to Mr. Rupert’s comments. I.General 1.Comment: You noted that portions of the Amendment are incomplete and that the many exhibits have been omitted. Response:As of the date of the Amendment, the Trust had not yet held an organization board of trustees meeting for the Fund; however, the meeting has subsequently been held, and the missing or omitted portions of the Amendment are complete in the attached PEA No. 7. 2.Comment:You requested an update regarding the status of the registration of the Advisor with the SEC. Response:The Advisor is currently registered with the SEC. II.Prospectus 3.Comment:You requested that, due to the word “global” being in the Fund’s name, in the section “The Fund – Principal Investment Strategy”, the Fund provide a statement describing at least three countries in which the Fund will invest and stating that the Fund will invest at least 40% of its assets in companies “outside the U.S.” including a definition of “outside the U.S.”. (t) (f) tanya.goins@maliklawgroup.com Response:The Fund has removed the word “global” from the name of the Fund. 4.Comment:You requested that, in the section “The Fund – Principal Investment Strategy – Portfolio Turnover”, the Funds consider removing the last sentence regarding the investment of new inflows temporarily increasing the portfolio turnover of the Fund. Response:The Fund has removed the last sentence in the section “The Fund – Principal Investment Strategy – Portfolio Turnover” in the Prospectus. 5.Comment: You requested that, in the section “The Fund – Investment Strategy – Principal Risks of Investing in the Fund – Sector Risk”, the Fund add a statement that the Fund will not be concentrated in any industry or group of industries. Response:The Fund has added the following statement (in red) to the end of the section “The Fund – Investment Strategy – Principal Risks of Investing in the Fund – Sector Risk” in the Prospectus: “The sectors in which the Fund may invest in more heavily will vary; however, the Fund will not invest more than 25% ofits assets in any one industry or group of industries.” 6.Comment: You requested that, in the section “The Fund – Investment Strategy – Principal Risks of Investing in the Fund – Leverage Risk”, the Fund add a statement that the use of leverage will make the Fund’s NAV more volatile. Response:The
